CaSe 2217-CV-12359-BAF-DRG ECF NO. 23-9 filed 11/19/18 Page|D.335 Page 1 Of 7

EXHIBIT I

CaSe 2217-CV-12359-BAF-DRG ECF NO. 23-9 filed 11/19/18 Page|D.336 Page 2 Of 7

October 10, 2017

 

STATE OF MICHIGAN
IN THE LENAWEE COUNTY CIRCUIT COURT
JAMES MICHAEL BERRYMAN, n )

Petitioner,

)
)
)
v. ) CaSe No. 17-44270-PH
)
WENDELL MACKEY, )

)

Respondent. . )

VIDEOTAPED HEARING - VOLUME III OF III
BEFORE THE HONORABLE PATRICK J. CONLIN, JR.

Washtenaw County Trial Court
Ann Arbor, Michigan - Tuesday, October 10, 2017

APPEARANCES:

For the Petitioner: MR. DALE L. SMITH (P56522)
Dale L. Smith, P.C.
1893 West Maumee Street
Adrian, Michigan 49221
(517) 264-6915

Initially for the

Respondent: MR. ISSA G. HADDAD (P71699)
Haddad Law Firm PLC
30600 Telegraph Road
Suite 4280
Bingham Farms, Michigan 48025
(248) 633-8500

Later Respondent

Appearing Pro Se: MR. WENDELL SHANE MACKEY, J.D.
Research ASSOCiateS
2232 South Main Street
Suite 322
Ann Arbor, Michigan 48103
(248) 880-6948

TRANSCRIBED BY: MS. Natalia Rutkowski, CSR #9088,
Certified Shorthand Reporter
Registered Professional Reporter
Rutkowski Court Reporting, LLC
(906) 250-1462

Page 1

 

 

 

Rutkowski Court Reporting, LLC
(906) 250-1462

CaSe 2217-CV-12359-BAF-DRG ECF NO. 23-9 filed 11/19/18 Page|D.337 Page 3 Of 7

October 10, 2017

 

1 COURT'S RULING

2 THE COURT: So this is certainly an unusual

3 l case, which is why it came to Washtenaw County.

4 Technically, very interesting. Personally, having been

5 through a campaign, 1 understand both of your positions

6 in this. However, that's not really kind of -- that's

7 not my inguiry. My inquiry is to whether or not there

8 has been a pattern of behavior, communication, contact

9 that a reasonable person would take as threatening.

10 So 1 do find that there's cause to maintain the
11 personal protection order. I am, however, going to

12 modify it.

13 Just to put it on the record, although the
14 lengthy social media reporting posts about Mr. Berryman's
15 political dealings and/or his history in the community
16 may, in fact, be a framework, I think, for how he may

17 feel singled out, I've already stated, 1 believe, on the
18 record during prior testimony, that alone that would not
19 have been cause for me to issue a PPO. But 1 think that
20 gets to a reasonable person question in whether or not he
21 personally felt threatened based on other actions.
22 However, I do believe that the June 18th [sic],
23 l think is the date of the public meeting, whereby
24 Mr. Mackey identified that Mr. Berryman was the reason,
25 along with Judge Glaser, that he went to prison, and
Page 90

 

 

 

Rutkowski Court Reporting, LLC
(906) 250-1462

CaSe 2217-CV-12359-BAF-DRG ECF NO. 23-9 filed 11/19/18 Page|D.338 Page 4 Of 7

October 10, 2017

 

1 even subsequent in the commentary, that, "1 will remain a
2 thorn in your side," 1've already told you that that was
3 the most concerning thing that 1 heard in terms of the

4 Statements made; and that, to me, 1 do believe was

5 something that a reasonable person could feel

6 threatened by.

7 Moving forward in a timeline, there were two

8 other instances that caused me concern. While 1 would

9 agree, Mr. Mackey, that the e-mail from July 3rd was

10 tedious in its analysis of Robert's Rules of Order, 1 do,
11 in my review of that e-mail, would note that all of the
12 criticism about the misappropriation or misuse of the

13 parliamentary procedure was identified as Mr. Berryman's
14 fault. So 1 do also feel that in conjunction with the

15 statements at the meeting from June 18th, that that

16 e-mail would continue or perpetuate Mayor Berryman's

17 concern about personal matters being transcended from the
18 political stage. So 1 do think that also is a further

19 indication close in time that there was behavior that
20 Mr. Berryman could have felt threatened by.

21 And then we get into what -- This is a little
22 bit without statutory analysis. But the July 8th e-mail
23 is equally or more concerning to the Court. 1t has not
24 been brought to my attention, or there's been no request
25 to have that be a violation of a personal protection
Page 91

 

 

 

Rutkowski Court Reporting, LLC
(906) 250-1462

CaSe 2217-CV-12359-BAF-DRG ECF NO. 23-9 filed 11/19/18 Page|D.339 Page 5 Of 7

October 10, 2017

 

1 order, an order to show cause why you should not be held
2 in contempt for violating a PPO, but the content of that
3 July 8th e-mail is actually more concerning to me than

4 the content of the July 3rd e-mail. But taken in

5 conjunction with the statements made on June 18th, 1 do
6 find that Mr. Berryman has a legitimate cause for

7 concern.

8 ’ So based on those instances, 1 am maintaining
9 the personal protection order. 1 am modifying it
10 accordingly. 1'm actually not reading from the first
11 one, so 1'm just going to state, in a way, that 1've

12 modified it, that 1 believe would accomplish your
13 political candidacy.
14 So you are restricted from following

15 Mr. Berryman.
16 You are restricted from appearing at his

17 residence.

18 You are restricted from confronting him in a
19 public place or on private property. 1 will put on the
20 record specifically, because 1 didn't know how to
21 actually do this, that does not restrict your ability to
22 confront him in the context of public speech and/or
23 debate, but you are restricted from going up to him and
24 confronting him. So if there's further question of
25 enforcement, 1'm just putting on the record what 1'm

Page 92

 

 

 

Rutkowski Court Reporting, LLC
(906) 250-1462

CaSe 2217-CV-12359-BAF-DRG ECF NO. 23-9 filed 11/19/18 Page|D.34O Page 6 Of 7

October 10, 2017

 

1 intending by that,

2 You are restricted from entering onto or

3 remaining on property owned or leased by Mr. Berryman.

4 You are restricted from sending mail or other
5 communications directly to him. 1 will note for the

6 record that both the June -- or July 3rd and the July 8th
7 e-mails were sent to the city attorney. 1 would not

8 find -- 1'm specifically not prohibiting you from

9 contacting other people, but have contact with

10 Mr. Berryman, but just not directly sending an e-mail or
11 communication to him.

12 1'm not restricting you from contacting him by
13 telephone. 1 don't know how -- why you would need to,
14 but perhaps in the political process there's a reason to
15 do that,
16 1 am restricting you from placing an object or
17 delivering an object to any property owned, leased, or
18 occupied by him.
19 1 am restricting you from threatening to kill
20 or physically injure him, or possessing or purchasing a
21 firearm.
22 1 did, as 1've noted earlier, that in
23 maintaining a personal protection order, 1 have -- in
24 addition to the other modifications in trying to tailor
25 this specifically, 1 did remove the B checkbox, "Posting
Page 93

 

 

 

Rutkowski Court Reporting, LLC
(906) 250-1462

CaSe 2217-CV-12359-BAF-DRG ECF NO. 23-9 filed 11/19/18 Page|D.341 Page 7 Of 7

October 10, 2017

 

1 a message through the use of medium of communication,

2 including an internet or computer or electronic medium,

3 v pursuant to statute."

4 Again, 1'm just going to be as clear as 1 can

5 on the record, that should an incident arise where

6 personal matters are brought up about Mr. Berryman

7 outside the context of his position as mayor, 1 would

8 potentially review this for modification. 1 don't expect
9 that to happen, but 1 just want -- since 1'm trying to

10 clarify this as much as possible, that's what 1'm

11 intending, is to allow you to continue to campaign and do
12 what you need to do, but not any further personal
13 threatening behavior.

14 So that concludes the hearing today. 1 have

15 copies of these for you. We will mail the original and
16 the order allowing Mr. Haddad's withdrawal to Lenawee

17 County Clerk.

18 You know, Washtenaw County has no -- we don't
19 have anything. We don't have a file for this. So in the
20 event either party wishes to appeal this, any exhibits or
21 anything that has been presented and accepted need to
22 actually be filed with the Lenawee County Clerk, not the
23 Washtenaw County clerk. Okay?
24 MR. SM1TH: Thank you.
25 MR. MACKEY: Can 1 ask one point of

Page 94

 

 

 

Rutkowski Court Reporting, LLC
(906) 250-1462

